      Case 1:20-cv-00070 Document 10 Filed on 07/17/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                             UNITED STATES DISTRICT COURT                              July 17, 2020
                              SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

ROBERT MERCADO,                                  §
                                                 §
       Plaintiff,                                §
VS.                                              §   CIVIL ACTION NO. 1:20-CV-70
                                                 §
TEXAS DEPARTMENT OF CRIMINAL                     §
JUSTICE, et. al.,                                §
                                                 §
       Defendants.                               §

               ORDER ADOPTING REPORT AND RECOMMENDATION
       On May 6, 2020, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 6) recommending that Plaintiff Robert Mercado’s Prisoner’s Civil Rights

Complaint (Doc. 1) be dismissed without prejudice for failure to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b)(1). No party objected to the Report and

Recommendation.

       After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation (Doc. 6). Accordingly, it is:

       ORDERED that Plaintiff Robert Mercado’s Prisoner’s Civil Rights Complaint (Doc. 1) is

DISMISSED WITHOUT PREJUDICE.

       The Clerk of the Court is requested to close this matter.

       SIGNED this 17th day of July, 2020.


                                                 ________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




1/1
